Case 1:19-cv-04058-AT Document 4-17 Filed 05/06/19 Page 1 of 2




     EXHIBIT 15
                     Case 1:19-cv-04058-AT Document 4-17 Filed 05/06/19 Page 2 of 2

  Spencer, Michael

  From:                         Willi Brand (HWB CAPITAL MANAGEME)
  Sent:                         Thursday, April 28, 2016 7:21 AM
  To:                           Spencer, Michael
  SUbject:                      hwb funds - termination letters LRI Invest SA


  Mike: You should know, that I am in negotiations with Mr. Pollack now!          In addition to this, LRI is actually exploiting
  3 options for the hwb funds: 1. Selling the entire claim values to entities like RD Legal Funding LLC;        2. Selling the
  bonds to Argentina;                          3. Enforcing the entire claim value with enforcing specialists.               I will
  persuade LRI that they have to go for option 3, because it will be in the best interest of our clients: You should then not
  worry to much about performance fees. After all this years I promise to you, that I will include something reasonable for
  you in my final negotiations, when settling with the Gauchos, in the very near future. ( Remember: They paid 4%
  Lawyers Fee for NMl as well!)                                          Best Willi



  HWB Capital Management (Suisse) Aeschenvorstadt 71 CH-4051 Basel             Fon 0041 6122 54334        Fax 00416122
  54410WYVW:.IJ\ivb"fonds.com                 Please consider the impact on the environment before printing this e-mail.
  There is no guarantee that internet communication is secure. E-mail communication is not error-free. Any message,
  opinion or advice contained in this e-mail involving a commitment is not valid and does not engage HWB in liability
  unless followed by written and signed confirmation.




                                                           CX 312
CONFIDENTIAL                                                                                                        MILBERG-003932
